Citation Nr: 0635470	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc changes of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk 

INTRODUCTION

The veteran served in the United States Marine Corps from 
April 1991 to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran appeared at a hearing before the RO in May 2005 
and a transcript is associated with the claims folder.  


FINDING OF FACT

The veteran experiences lumbosacral strain, residuals from 
vertebral fractures, and degenerative disc disease, is 
productive of complaints of pain, with limitation of motion, 
but not ankylosis, and not incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for degenerative disc changes of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5292, 5293 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect September 26, 2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that he is entitled to a rating in excess 
of 40 percent for his degenerative disc changes of the 
lumbosacral spine.  He argues that he has severe low back 
pain and weakness, difficulty sleeping, and that he has 
missed a significant amount of work due to his low back 
symptoms.  See veteran's notice of disagreement, received in 
April 2004; transcript of hearing, held in May 2005.  

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When a condition not listed in VA's Schedule for Rating 
Disabilities is encountered, it will be permissible for VA to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  In this regard, 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Ratings will not be assigned to organic diseases 
and injuries by analogy to conditions of functional origin.  
See 38 C.F.R. § 4.20.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).
         
The veteran was granted service connection for his claimed 
disorder in a September 2002 rating decision, and was 
assigned a 20 percent evaluation.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c)(West 
2002).  

On December 19, 2002, he filed a claim for an increase, 
alleging that his symptoms have grown in severity.  In an 
April 2003 rating decision, the RO increased his evaluation 
to 40 percent, with an effective date of December 19, 2002.  
The veteran appealed.  

The Board initially notes that the record shows that the 
veteran's service-connected back disorder has neurological 
involvement, to include radiculopathy and neuritis.  The 
earliest indication of neurological involvement comes from 
the above-mentioned August 2002 VA radiographic report, and 
the veteran has subsequently received a 10 percent evaluation 
as a separately rated disability for this condition.  The 
veteran did not offer disagreement with the neurological 
rating, and the Board will focus its attention on the various 
orthopedic manifestations currently on appeal.  

The veteran's current service-connected disability is listed 
as degenerative disc changes of the lumbosacral spine.  The 
regulatory provisions do not include this disorder 
specifically, and the Board will consider all potentially 
available provisions in rating the veteran's condition.  
Specifically, the Board notes that the veteran has been 
diagnosed with lumbosacral strain, residuals of a vertebral 
fractures, and degenerative disc disease, all confirmed by 
radiographic reports.  Based upon this, the Board focuses its 
attention on evaluating the veteran under regulatory criteria 
specific to these disorders.

The Board observes that the criteria relating to spine 
disorders were amended effective September 23, 2002, and 
September 26, 2003, and the veteran is entitled to evaluation 
under both amended versions, with entitlement based on 
whichever of the regulatory schemes provides him the highest 
rating.  See 67 Fed. Reg. 54,345-49 (August 22, 2002); 68 
Fed. Reg. 54,454-58 (August 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 26, 2003 (i.e., the 
effective dates of the new regulation).  Therefore, the Board 
will address whether for the period on and after September 
23, 2002, and September 26, 2003, the veteran is entitled to 
a higher rating under either the old or the new criteria.  It 
is noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  38 U.S.C.A. § 5110(g) (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

The veteran initially was evaluated under the criteria of DC 
5295 (as in effect prior to September 26, 2003) for 
lumbosacral strain.  Under this provision, the veteran's 40 
percent evaluation is the highest available disability 
evaluation allowed by law.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).  

As the veteran experiences residual fractures of his lumbar 
spine, the Board will also consider a rating under Diagnostic 
Code (DC) 5285 (as in effect prior to September 26, 2003), 
covering the residuals of vertebral fracture.  Under these 
criteria, vertebral residuals are rated as 100 percent 
disabling when there is evidence of cord involvement, when 
they cause the veteran to become bedridden, or when they 
require him to wear long leg braces.  When there is no cord 
involvement yet there is abnormal mobility requiring the 
veteran to wear a neck brace (jury mast), the disability is 
rated at 60 percent.  Id.  

As the veteran is also diagnosed with intervertebral disc 
disease, the Board will consider the applicability of a 
rating under these guidelines.  Under 38 C.F.R. § 4.71a, DC 
5293 (as in effect September 23, 2002) a 60 percent rating is 
warranted for IDS manifested by incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months. 

The September 2003 amendment to the regulatory guidelines 
established Diagnostic Codes 5235 to 5243, and spine 
disorders are now rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  This revised rating criteria 
includes Diagnostic Code 5237, covering lumbosacral strain, 
and Diagnostic Code 5235, covering residuals of a vertebral 
fracture, providing for a 100 percent rating when, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, there is unfavorable 
ankylosis of the entire spine; or, for a 50 percent rating 
when these conditions are associated with unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  

Effective September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior Diagnostic Code 5293 in effect as of September 23, 
2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (6).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1)).
    
The medical evidence for consideration consists of VA 
progress notes, dated between 2002 and 2005, and several VA 
examination reports.  Overall, the VA progress notes show 
treatment for low back symptoms, with use of a TENS unit, and 
some epidural treatment.  

A VA examination report, dated in August 2002, notes 
complaints of constant low back pain that was aggravated by 
cold weather.  On examination, there was forward flexion to 
40 degrees.  The diagnosis notes "a very definite disability 
related to the condition of his low back with functional 
impairment related to any activities involving repeated 
bending, heavy lifting, twisting of the low back, running, 
jumping, stooping, squatting, etcetera."  The diagnosis also 
noted discogenic changes with "no indication of instability 
or incoordination."  It was further indicated that he had 
weakness and fatigability. 

A VA examination report, dated in January 2003, notes 
complaints of low back pain, a fall down some stairs in 1998, 
and use of Elavil and Naprosyn.  He reported difficulty on 
prolonged standing, walking, running, jumping, and 
significant disability while bending.  On examination, he 
walked with a slight limp.  He had no more than 20 degrees of 
forward flexion, and extension to 10 degrees, with lateral 
extension to 10 degrees.  The diagnosis contains notations 
similar to those in the August 2002 VA examination report, 
and states, "genuine painful limitation of motion, but no 
significant objective abnormalities are noted."  

A VA examination report, dated in May 2005, contains 
impressions of multilevel degenerative disc disease of the 
lumbar spine and "status post" fracture of the transverse 
process of L2, L3, and L4.  The diagnosis was chronic 
musculoligamentous strain of the lumbar spine.    

A VA spine examination report, dated in May 2005, shows that 
the veteran complained of weakness in his legs causing two 
falls in the past year or so, and sharp, radiating back pain, 
aggravated by walking or sitting more than five minutes.  He 
asserted that he had missed about 40 days of work in the last 
year due to his back pain.  He reported taking Flexeril, 
Naproxyn, and Elavil for control of his symptoms, and using a 
TENS (Transcutaneous Electrical Nerve Stimulation) unit 
daily.  The report indicates that he did not use canes, 
crutches or assistive devices.  On examination, the 
thoracolumbar spine had flexion to 30 degrees, extension to 
10 degrees, and side bending to 20 degrees, bilaterally.  He 
could squat and arise in normal fashion.  He had difficulty 
with heel and toe walk, and somewhat questionable effort.  
The diagnoses were multilevel degenerative disc disease of 
the lumbar spine with small protrusions without significant 
impact on the central canal or neural foramina, and status 
post fracture of the transverse process of L2, L3 and L4.  

A VA neurological examination report, dated in May 2005, 
shows that the veteran complained of right hip and leg pain 
that extended down to the knee, and to the big toe.  The pain 
was brought on by sitting long, walking long, lifting 
anything heavy, or standing long, and was relieved by 
stretching, and taking Naproxen, and Elavil.  The diagnoses 
note right lower extremity L5 radiculopathy, and associated 
disc protrusion at L4-5 level.  

The Board finds that a rating in excess of 40 percent is not 
warranted.  The veteran is shown to have a diagnosis of 
intervertebral disc disease, residual vertebral fractures, 
and lumbosacral strain.  He has not, however, been shown at 
any time to experience ankylosis in any form, nor has he been 
under the specific orders of a physician to maintain a 
regimen of bed rest.  As regards the residuals of his 
vertebral fractures, while there is neurological involvement 
in his low back condition, there has been no diagnosis of 
cord involvement specifically resultant from a vertebral 
fracture.  The neurological findings, discussed infra, are 
also insufficient to show that the criteria for a rating in 
excess of 40 percent have been met under DC 5293 (as in 
effect September 23, 2002, and thereafter).  As such, based 
upon the aforementioned old and new regulatory guidelines, 
the veteran has not shown any of the required conditions 
necessary to warrant an evaluation greater than 40 percent. 

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, which indicate that 
VA is required to take pain symptoms and weakness into 
account to the extent they are supported by adequate 
pathology, the Board has also considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995); 
VAOPGCPREC 36-97.  

With regard to the demonstrated pathology of the low back, VA 
X-ray reports, dated in August 2002, list findings at L4-L5 
of right paracentral disc bulge with a small annular tear 
causing minimal compression of the CSF without clear neural 
foraminal narrowing.  Findings at L5-S1 showed central disc 
bulge with evidence of spondylosis but not spondylolisthesis.  
Degenerative disc desiccation at L4-L5 and L5-S1 was noted 
and the treating radiologist opined that "if the patient's 
symptoms were referable to this level, [the veteran's disc 
bulge] would likely involve the right L5 nerve root."  
Additional X-ray reports, dated in October 2002, showed 
evidence of multiple old fractures of the right transverse 
process at L2, L3, and L4 levels, with an impression of a 
bilateral pars defect at L5 with evidence of spina bifida 
occulta.  An August 2003 VA progress note indicates that a VA 
magnetic resonance imaging (MRI) study revealed minimal 
interval change, with small protrusions in the lower lumbar 
spine "which do not significantly narrow the central canal 
or neural foramen."  A July 2005 VA MRI study notes mild 
degenerative change and mild dessication in the lumbar spine, 
a small bulge at L3-4 "which has not resulted in any 
significant central canal stenosis," a L4-5 right 
paracentral protrusion extending three millimeters (mm.) 
posteriorly and compresses the thecal sac, with no neural 
foraminal narrowing, a broad-based protrusion at L5-S1 
extending about three mm. posteriorly, with no significant 
central canal stenosis or neural foraminal narrowing.  The 
impression notes minimal interval change from prior 
examination.

The other relevant evidence is summarized as follows: a VA 
electromyography (EMG) report, dated in October 2005, shows 
that the veteran had normal nerve functioning in all tested 
nerves, with the exception of some irregularity of the post 
tibialis "without any abnormal insertional activity."  The 
report further notes that the lower lumbar spine did not show 
any abnormal insertional activity.  In addition to the 
previously discussed findings in the May 2005 VA spine 
examination report, this report shows that the diagnoses 
included multilevel degenerative disc disease of the lumbar 
spine with small protrusions.  However, the examiner 
characterized this pathology as being "without significant 
impact on the central canal or neural foramina."  Hip 
strength was 4/5 on the left and 5/5 on the right, with a 
notation of "some decreased strength" on knee extension and 
flexion, and deep tendon reflexes at the knee and ankle of 2+ 
bilaterally.  The May 2005 VA neurological examination report 
shows that on examination, both legs were "somewhat weak," 
and he was unable to bend over beyond touching his knees.  
Strength was normal in both lower extremities, with no 
atrophy, no fasiculations, no involuntary tremors, and no 
tremors.  Coordination was normal.  Knee jerks were 2+ 
bilaterally, and ankle jerks were 1+ bilaterally.  He walked 
in a limping manner favoring his right leg, and had 
difficulty walking on his toes, heels, and tandem.  

The evidence also includes reports pertaining to the 
veteran's employment, which shows that he took 334.5 hours 
off between May 2004 and May 2005.  The reasons for which he 
took leave are not specified.  

The Board finds that the evidence is insufficient to show 
functional loss due to pain to warrant a rating in excess of 
40 percent.  In particular, the most recent evidence of 
record, as contained in the May 2005 VA examination reports, 
and subsequently dated VA evidence, are considered the most 
probative evidence of the veteran's current condition.  
Francisco.  This evidence shows that the veteran has limited 
motion in his lumbar spine, with a limping gait.  However, 
his October 2005 VA EMG was essentially normal with the 
exception of some irregularity of the post tibialis "without 
any abnormal insertional activity."  The May 2005 VA 
examination report shows that he had 4/5 strength or greater 
in all relevant tested muscle groups, with one report 
characterizing his strength as "normal" in both lower 
extremities, with no atrophy, no fasiculations, no 
involuntary tremors, and no tremors.  Coordination was also 
characterized as "normal."  Although the Board has 
considered the veteran's employment evidence, there is no 
medical evidence to link any leave taken with low back 
treatment, and the aforementioned medical evidence of record 
simply does not support an increased rating based on 
functional loss.  In summary, when the ranges of motion in 
the back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 40 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DCs 
5292, 5293; DeLuca.

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R 
§ 4.3.


II.  VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a January 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should an increase be granted for his claim as 
required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as the claim has been denied, as discussed above, no 
disability rating or effective date will be assigned; and any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in August 2006.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file.  
The veteran has been afforded examinations.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc changes of the lumbosacral spine is 
denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


